


Exhibit 10.4

 

 

 

REGISTRATION RIGHTS AGREEMENT

 

 

OF

 

 

DYNAVOX INC.

 

 

Dated as of April 21, 2010

 

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

Page

 

 

ARTICLE I

DEFINITIONS AND OTHER MATTERS

 

Section 1.1

Definitions

1

Section 1.2

Definitions Generally

4

 

 

 

ARTICLE II

REGISTRATION RIGHTS

 

 

 

Section 2.1

Exchange Registration

5

Section 2.2

Demand Registration

5

Section 2.3

Incidental Registration

7

Section 2.4

Holdback Agreements

9

Section 2.5

Registration Procedures

10

Section 2.6

Indemnification by the Company

13

Section 2.7

Indemnification by Registering Covered Persons

14

Section 2.8

Conduct of Indemnification Proceedings

15

Section 2.9

Contribution

15

Section 2.10

Participation in Public Offering

16

Section 2.11

Other Indemnification

16

Section 2.12

Cooperation by the Company

16

Section 2.13

Parties in Interest

17

Section 2.14

Acknowledgement Regarding the Company

17

Section 2.15

Mergers, Recapitalizations, Exchanges or Other Transactions Affecting
Registrable Securities

17

 

 

 

ARTICLE III

 

MISCELLANEOUS

 

 

 

Section 3.1

Term of the Agreement; Termination of Certain Provisions

17

Section 3.2

Assignment; Successors

18

Section 3.3

Governing Law

18

Section 3.4

Severability

18

Section 3.5

Entire Agreement

18

Section 3.6

Successors and Assigns; Certain Transferees Bound Hereby

18

Section 3.7

Counterparts

18

Section 3.8

Remedies

18

Section 3.9

Notices

19

Section 3.10

Governing Law

20

Section 3.11

Specific Performance

20

Section 3.12

Descriptive Headings

20

 

 

 

Appendix A

Covered Person Questionnaire

 

 

i

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (including Appendix A hereto, as such
Appendix A may be amended from time to time pursuant to the provisions hereof,
this “Agreement”), is made and entered into as of April 21, 2010, by and among
DynaVox Inc., a Delaware corporation (the “Company”), and the Covered Persons
(defined below) from time to time party hereto.

 

WHEREAS, the Covered Persons are holders of Holdings Units (defined below),
which, subject to certain restrictions and requirements, are exchangeable at the
option of the holder thereof for shares of the Company’s Class A common stock,
par value $0.01 per share (the “Class A Common Stock”); and

 

WHEREAS, the Company desires to provide the Covered Persons with registration
rights with respect to Class A Common Stock underlying their Holdings Units and
certain other shares of Class A Common Stock they may otherwise hold from time
to time.

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements,
covenants and provisions herein contained, the parties hereto agree as follows:

 


ARTICLE I
DEFINITIONS AND OTHER MATTERS


 

Section 1.1             Definitions. Capitalized terms used in this Agreement
without other definition shall, unless expressly stated otherwise, have the
meanings specified in this Section 1.1:

 

“Beneficial Owner” has the meaning set forth in Rule 13d-3 under the Exchange
Act.

 

“Board” means the Board of Directors of the Company.

 

“Class A Common Stock” has the meaning ascribed to such term in the Recitals.

 

“Company” has the meaning ascribed to such term in the preamble.

 

“Covered Holdings Units” means, with respect to a Covered Person, such Covered
Person’s Holdings Units.

 

“Covered Person” means those persons, other than the Company, who shall from
time to time be parties to this Agreement in accordance with the terms hereof
(including Permitted Transferees).

 

“Demand Registration” has the meaning ascribed to such term in Section 2.2(a).

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

--------------------------------------------------------------------------------


 

“Exchange Agreement” means the Exchange Agreement, dated as of or about the date
hereof among the Company, Holdings and holders of Holdings Units from time to
time party thereto, as amended from time to time.

 

“Exchange Registration” has the meaning ascribed to such term in Section 2.1(a).

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“Follow-on Holdback Period” has the meaning ascribed to such term in
Section 2.4(a).

 

“Governmental Authority” means any national, local or foreign (including U.S.
federal, state or local) or supranational (including European Union)
governmental, judicial, administrative or regulatory (including self-regulatory)
agency, commission, department, board, bureau, entity or authority of competent
jurisdiction.

 

“Holdback Extension” has the meaning ascribed to such term in Section 2.4(a).

 

“Holdings” means DynaVox Systems Holdings LLC, a Delaware limited liability
company.

 

“Holdings LLC Agreement” means the Third Amended and Restated Limited Liability
Company Agreement of Holdings dated as of or about the date hereof, as it may be
amended, supplemented or restated from time to time.

 

“Holdings Unit” has the meaning given to such term in the Exchange Agreement.

 

“Incidental Registration” has the meaning ascribed to such term in
Section 2.3(a).

 

“Indemnified Parties” has the meaning ascribed to such term in Section 2.6.

 

“IPO Holdback Period” has the meaning ascribed to such term in Section 2.4(a).

 

“Other Registration Rights” has the meaning ascribed to such term in
Section 2.2(a)(iii).

 

“Permitted Transferee” means any transferee of a Holdings Unit after the date
hereof the transfer of which was permitted by the Holdings LLC Agreement.

 

“Priority Right” has the meaning ascribed to such term in Section 2.2(c).

 

“Public Offering” means an underwritten public offering pursuant to an effective
registration statement under the Securities Act, other than pursuant to a
registration statement on Form S-4 or Form S-8 or any similar or successor form.

 

“Registering Covered Person” has the meaning ascribed to such term in
Section 2.5(a).

 

“Registrable Securities” means shares of Class A Common Stock that may be
delivered in exchange for Holdings Units and other shares of Class A Common
Stock otherwise held by Covered Persons from time to time. For purposes of this
Agreement, a Person shall be deemed to be a holder of Registrable Securities and
such Registrable Securities shall be deemed to be in

 

2

--------------------------------------------------------------------------------


 

existence whenever such Person has the right to acquire such Registrable
Securities (upon conversion, exchange or exercise in connection with a transfer
of securities or otherwise, but disregarding any restrictions or limitations
upon the exercise of such right other than vesting), whether or not such
acquisition has actually been effected, and such Person shall be entitled to
exercise the rights of a holder of Registrable Securities hereunder.  For
purposes of this Agreement, as to any particular Covered Person, Registrable
Securities shall cease to be Registrable Securities when and to the extent that
(i) such Registrable Securities (x) have been sold in a transaction registered
under the Securities Act, (y) have been sold  pursuant to Rule 144 under the
Securities Act (or any successor provision then in effect) or (z) in the case of
any Registrable Securities that are not “restricted securities” for purposes of
Rule 144 under the Securities Act, have been sold by a Person who is not an
“affiliate” of the Company for purposes of Rule 144 in reliance upon
Section 4(1) of the Securities Act, (ii) the holder of such Registrable
Securities is not an “affiliate” of the Company for purposes of Rule 144 and is
eligible to sell all Registrable Securities held by such person pursuant to
Rule 144(b)(1) under the Securities Act in any three-month period without
limitation under any of the other requirements of Rule 144, (iii) in the case of
any Registrable Securities that are not “restricted securities” for purposes of
Rule 144 under the Securities Act, the Covered Person is not an “affiliate” of
the Company for purposes of Rule 144 and is eligible to publicly sell such
securities in reliance upon Section 4(1) of the Securities Act (or any successor
provision then in effect), provided that such Covered Person, together with its
affiliates, owns less than 3% of the then outstanding Class A Common Stock on a
fully-diluted basis (including giving effect to the exchange of all Holdings
Units held by Persons other than the Company for shares of Class A Common
Stock); or (iv) such Registrable Securities cease to be outstanding (or issuable
upon exchange).

 

“Registration Expenses” means any and all expenses incident to the performance
of or compliance with any registration or marketing of securities, including all
(i) SEC and securities exchange registration and filing fees, and all other fees
and expenses payable in connection with the listing of securities on any
securities exchange or automated interdealer quotation system, (ii) fees and
expenses of compliance with any securities or “blue sky” laws (including
reasonable fees and disbursements of counsel in connection with “blue sky”
qualifications of the securities registered), (iii) expenses in connection with
the preparation, printing, mailing and delivery of any registration statements,
prospectuses and other documents in connection therewith and any amendments or
supplements thereto, (iv) security engraving and printing expenses, (v) internal
expenses of the Company and Holdings (including, without limitation, all
salaries and expenses of the officers and employees of the Company or Holdings
performing legal or accounting duties), (vi) reasonable fees and disbursements
of counsel for the Company or Holdings and customary fees and expenses for
independent certified public accountants retained by the Company or Holdings
(including the expenses relating to any comfort letters or costs associated with
the delivery by independent certified public accountants of any comfort letters
requested pursuant to Section 2.5(i)), (vii) reasonable fees and expenses of any
special experts retained by the Company or Holdings in connection with such
registration, (viii) reasonable fees, out-of-pocket costs and expenses of the
Covered Persons, including one counsel for all of the Covered Persons
participating in the offering selected by the Requesting Holder, (ix) fees and
expenses in connection with any review by FINRA of the underwriting arrangements
or other terms of the offering, and all fees and expenses of any “qualified
independent underwriter,” including the fees and expenses of any counsel
thereto, (x) fees and disbursements of underwriters customarily paid by issuers
or sellers of securities, but excluding any underwriting fees, discounts and

 

3

--------------------------------------------------------------------------------


 

commissions attributable to the sale of Registrable Securities, (xi) costs of
printing and producing any agreements among underwriters, underwriting
agreements, any “blue sky” or legal investment memoranda and any selling
agreements and other documents in connection with the offering, sale or delivery
of the Registrable Securities, (xii) transfer agents’ and registrars’ fees and
expenses and the fees and expenses of any other agent or trustee appointed in
connection with such offering, (xiii) expenses relating to any analyst or
investor presentations or any “road shows” undertaken in connection with the
registration, marketing or selling of the Registrable Securities, (xiv) fees and
expenses payable in connection with any ratings of the Registrable Securities,
including expenses relating to any presentations to rating agencies and (xv) all
out-of-pocket costs and expenses incurred by the Company, Holdings or their
appropriate officers in connection with their compliance with Section 2.5(m).

 

“Registration Notice” has the meaning ascribed to such term in Section 2.2(a).

 

“Registration Request” has the meaning ascribed to such term in Section 2.2(a).

 

“Requesting Holder” has the meaning ascribed to such term in Section 2.2(a).

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Suspension Period” has the meaning ascribed to such term in Section 2.5(k).

 

“Vestar” means, collectively, Vestar Capital Partners IV, L.P., a Delaware
limited partnership, and VCD Investors LLC, a Delaware limited liability
company.

 

“Vestar Demand Right” has the meaning ascribed to such term in Section 2.2(a).

 

Section 1.2             Definitions Generally.  Wherever required by the context
of this Agreement, the singular shall include the plural and vice versa, and the
masculine gender shall include the feminine and neuter genders and vice versa,
and references to any agreement, document or instrument shall be deemed to refer
to such agreement, document or instrument as amended, supplemented or modified
from time to time.  When used herein:

 


(A)           THE WORD “OR” IS NOT EXCLUSIVE;


 


(B)           THE WORDS “INCLUDING,” “INCLUDES,” “INCLUDED” AND “INCLUDE” ARE
DEEMED TO BE FOLLOWED BY THE WORDS “WITHOUT LIMITATION”;


 


(C)           THE TERMS “HEREIN,” “HEREOF” AND “HEREUNDER” AND OTHER WORDS OF
SIMILAR IMPORT REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR
SECTION, PARAGRAPH OR SUBDIVISION;

 

4

--------------------------------------------------------------------------------


 


(D)           THE WORD “PERSON” MEANS ANY INDIVIDUAL, CORPORATION, LIMITED
LIABILITY COMPANY, TRUST, JOINT VENTURE, ASSOCIATION, COMPANY, PARTNERSHIP OR
OTHER LEGAL ENTITY OR A GOVERNMENT OR ANY DEPARTMENT OR AGENCY THEREOF OR
SELF-REGULATORY ORGANIZATION; AND


 


(E)           ALL SECTION, PARAGRAPH OR CLAUSE REFERENCES NOT ATTRIBUTED TO A
PARTICULAR DOCUMENT SHALL BE REFERENCES TO SUCH PARTS OF THIS AGREEMENT, AND ALL
EXHIBIT, ANNEX AND SCHEDULE REFERENCES NOT ATTRIBUTED TO A PARTICULAR DOCUMENT
SHALL BE REFERENCES TO SUCH EXHIBITS, ANNEXES AND SCHEDULES TO THIS AGREEMENT.

 


ARTICLE II
REGISTRATION RIGHTS


 

Section 2.1             Exchange Registration.

 

(A)           THE COMPANY SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO FILE
WITH THE SEC PRIOR TO THE TIME THAT HOLDINGS UNITS HELD BY COVERED PERSONS
BECOME AVAILABLE FOR EXCHANGE FOR COMMON UNITS PURSUANT TO THE TERMS OF THE
EXCHANGE AGREEMENT, AND CAUSE TO BE DECLARED EFFECTIVE UNDER THE SECURITIES ACT
BY THE SEC PROMPTLY THEREAFTER, ONE OR MORE REGISTRATION STATEMENTS (THE
“EXCHANGE REGISTRATION”) COVERING (I) THE DELIVERY BY THE COMPANY FROM TIME TO
TIME TO THE COVERED PERSONS OF ALL SHARES OF CLASS A COMMON STOCK DELIVERABLE TO
THE COVERED PERSONS IN EXCHANGE FOR HOLDINGS UNITS PURSUANT TO THE EXCHANGE
AGREEMENT OR (II) IF THE COMPANY DETERMINES THAT THE REGISTRATION PROVIDED FOR
IN CLAUSE (I) IS NOT AVAILABLE FOR ANY REASON, THE REGISTRATION OF RESALE OF
SUCH SHARES OF CLASS A COMMON STOCK BY THE COVERED PERSONS.

 

(B)           THE COMPANY SHALL BE LIABLE FOR AND PAY ALL REGISTRATION EXPENSES
IN CONNECTION WITH ANY EXCHANGE REGISTRATION, REGARDLESS OF WHETHER SUCH
REGISTRATION IS EFFECTED.

 

(C)           UPON NOTICE TO EACH COVERED PERSON, THE COMPANY MAY POSTPONE
EFFECTING A REGISTRATION PURSUANT TO THIS SECTION 2.1 FOR A REASONABLE TIME
SPECIFIED IN THE NOTICE BUT NOT EXCEEDING 60 DAYS (WHICH PERIOD MAY NOT BE
EXTENDED OR RENEWED), IF (I) THE BOARD SHALL DETERMINE IN GOOD FAITH THAT
EFFECTING THE REGISTRATION WOULD MATERIALLY AND ADVERSELY AFFECT AN OFFERING OF
SECURITIES OF THE COMPANY THE PREPARATION OF WHICH HAD THEN BEEN COMMENCED OR
(II) THE COMPANY IS IN POSSESSION OF MATERIAL NON-PUBLIC INFORMATION THE
DISCLOSURE OF WHICH DURING THE PERIOD SPECIFIED IN SUCH NOTICE THE BOARD
BELIEVES IN GOOD FAITH WOULD NOT BE IN THE BEST INTERESTS OF THE COMPANY.

 

Section 2.2             Demand Registration.

 

(A)           REQUESTS FOR REGISTRATION.  SUBJECT TO THE PROVISIONS OF THIS
ARTICLE II, VESTAR SHALL HAVE THE RIGHT (THE “VESTAR DEMAND RIGHT”) TO REQUEST
REGISTRATION UNDER THE SECURITIES ACT OF ALL OR ANY PORTION OF THE REGISTRABLE
SECURITIES HELD BY VESTAR AND ITS AFFILIATES (REFERRED TO HEREIN AS THE
“REQUESTING HOLDER”) BY DELIVERING A WRITTEN NOTICE TO THE PRINCIPAL BUSINESS
OFFICE OF THE COMPANY, WHICH NOTICE IDENTIFIES THE REQUESTING HOLDER AND
SPECIFIES THE NUMBER OF REGISTRABLE SECURITIES TO BE INCLUDED IN SUCH
REGISTRATION (THE “REGISTRATION REQUEST”).  SUBJECT TO THE RESTRICTIONS SET
FORTH IN PARAGRAPH

 

5

--------------------------------------------------------------------------------


 

2.2(D), THE COMPANY WILL GIVE PROMPT WRITTEN NOTICE OF SUCH REGISTRATION REQUEST
(THE “REGISTRATION NOTICE”) TO ALL OTHER HOLDERS OF REGISTRABLE SECURITIES AND
WILL THEREUPON USE ITS BEST EFFORTS TO EFFECT THE REGISTRATION (A “DEMAND
REGISTRATION”) UNDER THE SECURITIES ACT ON ANY FORM AVAILABLE TO THE COMPANY OF:

 

(I)            THE REGISTRABLE SECURITIES REQUESTED TO BE REGISTERED BY THE
REQUESTING HOLDER;

 

(II)           ALL OTHER REGISTRABLE SECURITIES OF THE SAME TYPE AND CLASS WHICH
THE COMPANY HAS RECEIVED A WRITTEN REQUEST TO REGISTER WITHIN 30 DAYS AFTER THE
REGISTRATION NOTICE IS GIVEN AND ANY SECURITIES OF THE COMPANY PROPOSED TO BE
INCLUDED IN SUCH REGISTRATION BY THE COMPANY FOR ITS OWN ACCOUNT; AND

 

(III)          ANY SECURITIES OF THE COMPANY PROPOSED TO BE INCLUDED IN SUCH
REGISTRATION BY THE HOLDERS OF REGISTRATION RIGHTS GRANTED OTHER THAN PURSUANT
TO THIS AGREEMENT (“OTHER REGISTRATION RIGHTS”).

 


(B)           A REGISTRATION UNDERTAKEN BY THE COMPANY AT THE REQUEST OF THE
REQUESTING HOLDER WILL NOT COUNT AS A DEMAND REGISTRATION:


 

(I)            IF, PURSUANT TO THE VESTAR DEMAND RIGHT, THE REQUESTING HOLDER
FAILS TO REGISTER AND SELL AT LEAST 75% OF THE REGISTRABLE SECURITIES REQUESTED
TO BE INCLUDED IN SUCH REGISTRATION BY IT, UNLESS SUCH FAILURE RESULTS FROM ANY
ACT OF, OR FAILURE TO ACT BY, THE REQUESTING HOLDER (PROVIDED THAT IF THE
REQUESTING HOLDER WITHDRAWS ITS REGISTRATION REQUEST PRIOR TO THE TIME THE
REGISTRATION STATEMENT THEREFORE IS DECLARED EFFECTIVE AND PROMPTLY REIMBURSES
THE COMPANY FOR ALL REGISTRATION EXPENSES INCURRED BY THE COMPANY IN CONNECTION
WITH EFFECTING SUCH REGISTRATION, SUCH REGISTRATION REQUEST SHALL NOT COUNT AS A
DEMAND REGISTRATION); OR

 

(II)           IF THE REQUESTING HOLDER WITHDRAWS A REGISTRATION REQUEST
(A) UPON THE DETERMINATION OF THE BOARD TO POSTPONE THE FILING OR EFFECTIVENESS
OF A REGISTRATION STATEMENT PURSUANT TO SECTION 2.2(D) OR (B) WITHIN TEN DAYS OF
RECEIVING NOTICE FROM THE COMPANY OF ITS INTENT TO EXERCISE ITS PRIORITY RIGHT
IN CONNECTION WITH SUCH REGISTRATION.

 


(C)           IF THE SOLE OR MANAGING UNDERWRITER OF A DEMAND REGISTRATION
ADVISES THE COMPANY IN WRITING THAT IN ITS OPINION THE NUMBER OF REGISTRABLE
SECURITIES AND OTHER SECURITIES REQUESTED TO BE INCLUDED EXCEEDS THE NUMBER OF
REGISTRABLE SECURITIES AND OTHER SECURITIES WHICH CAN BE SOLD IN SUCH OFFERING
WITHOUT ADVERSELY AFFECTING THE DISTRIBUTION OF THE SECURITIES BEING OFFERED,
THE PRICE THAT WILL BE PAID IN SUCH OFFERING OR THE MARKETABILITY THEREOF, THE
COMPANY WILL INCLUDE IN SUCH REGISTRATION THE GREATEST NUMBER OF (I) REGISTRABLE
SECURITIES PROPOSED TO BE REGISTERED BY THE HOLDERS THEREOF, (II) SECURITIES
HAVING OTHER REGISTRATION RIGHTS THAT ARE PARI PASSU WITH THE DEMAND RIGHTS
GRANTED IN RESPECT OF REGISTRABLE SECURITIES HEREUNDER PROPOSED TO BE REGISTERED
BY THE HOLDERS THEREOF AND (III) SECURITIES PROPOSED TO BE REGISTERED BY THE
COMPANY FOR ITS OWN ACCOUNT WHICH IN THE OPINION OF SUCH UNDERWRITERS CAN BE
SOLD IN SUCH OFFERING WITHOUT

 

6

--------------------------------------------------------------------------------


 


ADVERSELY AFFECTING THE DISTRIBUTION OF THE SECURITIES BEING OFFERED, THE PRICE
THAT WILL BE PAID IN SUCH OFFERING OR THE MARKETABILITY THEREOF, RATABLY AMONG
THE HOLDERS OF REGISTRABLE SECURITIES, THE HOLDERS OF SUCH OTHER REGISTRATION
RIGHTS AND THE COMPANY, BASED (A) AS BETWEEN THE COMPANY AND SUCH HOLDERS
REQUESTING REGISTRATION, ON THE RESPECTIVE AMOUNTS OF SECURITIES REQUESTED TO BE
REGISTERED, AND (B) AS AMONG THE HOLDERS REQUESTING REGISTRATION (WHETHER THE
REQUESTING HOLDER OR OTHERWISE), ON THE RESPECTIVE AMOUNTS OF REGISTRABLE
SECURITIES (WHETHER REQUESTED TO BE REGISTERED PURSUANT TO SECTIONS 2.1, 2.2 OR
2.3) AND SECURITIES SUBJECT TO SUCH OTHER REGISTRATION RIGHTS, AS THE CASE MAY
BE, HELD BY EACH SUCH HOLDER; PROVIDED, HOWEVER, THAT THE COMPANY SHALL HAVE THE
RIGHT (THE “PRIORITY RIGHT”) TO RECEIVE PRIORITY OVER ALL HOLDERS OF REGISTRABLE
SECURITIES IN ANY DEMAND REGISTRATION TO BE EFFECTED UNDER THIS SECTION 2.2 WITH
RESPECT TO SECURITIES THAT THE COMPANY PROPOSES TO INCLUDE IN SUCH REGISTRATION
FOR ITS OWN ACCOUNT BY GIVING WRITTEN NOTICE OF ITS ELECTION TO EXERCISE SUCH
PRIORITY RIGHT TO THE HOLDERS OF REGISTRABLE SECURITIES REQUESTING REGISTRATION
THEREOF.


 


(D)           EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION 2.2(D), THE COMPANY
SHALL BE OBLIGATED TO EFFECT SIX DEMAND REGISTRATIONS PURSUANT TO A VESTAR
DEMAND RIGHT.  ANY DEMAND REGISTRATION REQUESTED MUST BE FOR A FIRMLY
UNDERWRITTEN PUBLIC OFFERING TO BE MANAGED BY AN UNDERWRITER OR UNDERWRITERS OF
RECOGNIZED NATIONAL STANDING SELECTED BY THE REQUESTING HOLDER AND REASONABLY
ACCEPTABLE TO THE COMPANY.


 


(E)           OTHER REGISTRATION RIGHTS.  THE COMPANY REPRESENTS AND WARRANTS
THAT NEITHER IT NOR ANY OF ITS SUBSIDIARIES IS A PARTY TO, OR OTHERWISE SUBJECT
TO, ANY OTHER AGREEMENT GRANTING REGISTRATION RIGHTS TO ANY OTHER PERSON WITH
RESPECT TO ANY SECURITIES OF THE COMPANY.  THE COMPANY SHALL NOT GRANT ANY
INCIDENTAL REGISTRATION RIGHTS TO ANY PERSON THAT ARE SUPERIOR TO THOSE PROVIDED
TO THE COVERED PERSONS HEREIN WITHOUT THE CONSENT OF THE COVERED PERSONS HOLDING
TWO-THIRDS OF THE REGISTRABLE SECURITIES THAT ARE THEN ENTITLED TO INCIDENTAL
REGISTRATION RIGHTS PURSUANT TO SECTION 2.3.


 

Section 2.3             Incidental Registration.

 


(A)           REQUESTS FOR INCIDENTAL REGISTRATION.  AT ANY TIME THE COMPANY
PROPOSES TO REGISTER ANY SHARES OF CLASS A COMMON STOCK UNDER THE SECURITIES ACT
(OTHER THAN AN EXCHANGE REGISTRATION OR REGISTRATIONS ON SUCH FORM(S) SOLELY FOR
REGISTRATION OF SHARES OF CLASS A COMMON STOCK IN CONNECTION WITH ANY EMPLOYEE
BENEFIT PLAN OR DIVIDEND REINVESTMENT PLAN OR A MERGER OR CONSOLIDATION),
INCLUDING REGISTRATIONS PURSUANT TO SECTION 2.2(A), WHETHER OR NOT FOR SALE FOR
ITS OWN ACCOUNT, THE COMPANY WILL GIVE WRITTEN NOTICE TO EACH HOLDER OF
REGISTRABLE SECURITIES AT LEAST THIRTY (30) DAYS PRIOR TO THE INITIAL FILING OF
SUCH REGISTRATION STATEMENT WITH THE SEC OF ITS INTENT TO FILE SUCH REGISTRATION
STATEMENT AND OF SUCH HOLDER’S RIGHTS UNDER THIS SECTION 2.3.  UPON THE WRITTEN
REQUEST OF ANY HOLDER OF REGISTRABLE SECURITIES MADE WITHIN TWENTY (20) DAYS
AFTER ANY SUCH NOTICE IS GIVEN (WHICH REQUEST SHALL SPECIFY THE REGISTRABLE
SECURITIES INTENDED TO BE DISPOSED OF BY SUCH HOLDER), THE COMPANY WILL USE ITS
BEST EFFORTS TO EFFECT THE REGISTRATION (AN “INCIDENTAL REGISTRATION”) UNDER THE
SECURITIES ACT OF ALL REGISTRABLE SECURITIES WHICH THE COMPANY, AS THE CASE MAY
BE, HAS BEEN SO REQUESTED TO REGISTER BY THE HOLDERS THEREOF; PROVIDED, HOWEVER,
THAT IF, AT ANY TIME AFTER GIVING WRITTEN NOTICE OF ITS INTENTION TO REGISTER
ANY SECURITIES AND PRIOR TO THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT
FILED IN

 

7

--------------------------------------------------------------------------------


 


CONNECTION WITH SUCH INCIDENTAL REGISTRATION, THE COMPANY SHALL DETERMINE FOR
ANY REASON NOT TO REGISTER OR TO DELAY REGISTRATION OF SUCH SECURITIES, THE
COMPANY MAY, AT ITS ELECTION, GIVE WRITTEN NOTICE OF SUCH DETERMINATION TO EACH
HOLDER OF REGISTRABLE SECURITIES AND, THEREUPON, (A) IN THE CASE OF A
DETERMINATION NOT TO REGISTER, THE COMPANY SHALL BE RELIEVED OF ITS OBLIGATION
TO REGISTER ANY REGISTRABLE SECURITIES UNDER THIS SECTION 2.3 IN CONNECTION WITH
SUCH REGISTRATION (BUT NOT FROM ITS OBLIGATION TO PAY THE EXPENSES INCURRED IN
CONNECTION THEREWITH), AND (B) IN THE CASE OF A DETERMINATION TO DELAY
REGISTRATION, THE COMPANY SHALL BE PERMITTED TO DELAY REGISTERING ANY
REGISTRABLE SECURITIES UNDER THIS SECTION 2.3 DURING THE PERIOD THAT THE
REGISTRATION OF SUCH OTHER SECURITIES IS DELAYED.


 


(B)           PRIORITY ON INCIDENTAL REGISTRATION.  IF THE SOLE OR MANAGING
UNDERWRITER OF A REGISTRATION ADVISES THE COMPANY IN WRITING THAT IN ITS OPINION
THE NUMBER OF REGISTRABLE SECURITIES AND OTHER SECURITIES REQUESTED TO BE
INCLUDED EXCEEDS THE NUMBER OF REGISTRABLE SECURITIES AND OTHER SECURITIES WHICH
CAN BE SOLD IN SUCH OFFERING WITHOUT ADVERSELY AFFECTING THE DISTRIBUTION OF THE
SECURITIES BEING OFFERED, THE PRICE THAT WILL BE PAID IN SUCH OFFERING OR THE
MARKETABILITY THEREOF, THE COMPANY WILL INCLUDE IN SUCH REGISTRATION THE
REGISTRABLE SECURITIES AND OTHER SECURITIES OF THE COMPANY IN THE FOLLOWING
ORDER OF PRIORITY:


 


(I)            FIRST, THE GREATEST NUMBER OF SECURITIES OF THE COMPANY PROPOSED
TO BE INCLUDED IN SUCH REGISTRATION BY THE COMPANY FOR ITS OWN ACCOUNT AND BY
HOLDERS OF OTHER REGISTRATION RIGHTS THAT HAVE PRIORITY OVER THE INCIDENTAL
REGISTRATION RIGHTS GRANTED TO HOLDERS OF REGISTRABLE SECURITIES UNDER THIS
AGREEMENT, WHICH IN THE OPINION OF SUCH UNDERWRITERS CAN BE SO SOLD; AND


 


(II)           SECOND, AFTER ALL SECURITIES THAT THE COMPANY PROPOSES TO
REGISTER FOR ITS OWN ACCOUNT OR FOR THE ACCOUNTS OF HOLDERS OF OTHER
REGISTRATION RIGHTS THAT HAVE PRIORITY OVER THE INCIDENTAL REGISTRATION RIGHTS
UNDER THIS AGREEMENT HAVE BEEN INCLUDED, THE GREATEST AMOUNT OF REGISTRABLE
SECURITIES AND SECURITIES HAVING OTHER REGISTRATION RIGHTS THAT ARE PARI PASSU
WITH REGISTRABLE SECURITIES, IN EACH CASE REQUESTED TO BE REGISTERED BY THE
HOLDERS THEREOF WHICH IN THE OPINION OF SUCH UNDERWRITERS CAN BE SOLD IN SUCH
OFFERING WITHOUT ADVERSELY AFFECTING THE DISTRIBUTION OF THE SECURITIES BEING
OFFERED, THE PRICE THAT WILL BE PAID IN SUCH OFFERING OR THE MARKETABILITY
THEREOF, RATABLY AMONG THE HOLDERS OF REGISTRABLE SECURITIES (WHETHER REQUESTED
TO BE REGISTERED PURSUANT TO SECTIONS 2.1, 2.2 OR 2.3) AND SECURITIES SUBJECT TO
SUCH OTHER REGISTRATION RIGHTS BASED ON THE RESPECTIVE AMOUNTS OF REGISTRABLE
SECURITIES AND SECURITIES SUBJECT TO SUCH OTHER REGISTRATION RIGHTS HELD BY EACH
SUCH HOLDER.


 


(C)           UPON DELIVERING A REQUEST UNDER THIS SECTION 2.3, A COVERED PERSON
(EXCLUDING VESTAR AND ITS AFFILIATES, BUT INCLUDING ANY OTHER PERMITTED
TRANSFEREE OF ANY THEREOF) WILL, IF REQUESTED BY THE COMPANY, EXECUTE AND
DELIVER A CUSTODY AGREEMENT AND POWER OF ATTORNEY IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE COMPANY AND VESTAR WITH RESPECT TO SUCH COVERED
PERSON’S SECURITIES TO BE REGISTERED PURSUANT TO THIS SECTION 2.3 (A “CUSTODY
AGREEMENT AND POWER OF ATTORNEY”).  THE CUSTODY AGREEMENT AND POWER OF ATTORNEY
WILL PROVIDE, AMONG OTHER THINGS, THAT THE COVERED PERSON WILL

 

8

--------------------------------------------------------------------------------

 


DELIVER TO AND DEPOSIT IN CUSTODY WITH THE CUSTODIAN AND ATTORNEY-IN-FACT NAMED
THEREIN (WHO SHALL BE REASONABLY SATISFACTORY TO VESTAR) A CERTIFICATE OR
CERTIFICATES REPRESENTING SUCH SECURITIES (DULY ENDORSED IN BLANK BY THE
REGISTERED OWNER OR OWNERS THEREOF OR ACCOMPANIED BY DULY EXECUTED STOCK POWERS
IN BLANK) AND IRREVOCABLY APPOINT SAID CUSTODIAN AND ATTORNEY-IN-FACT WITH FULL
POWER AND AUTHORITY TO ACT UNDER THE CUSTODY AGREEMENT AND POWER OF ATTORNEY ON
SUCH COVERED PERSON’S BEHALF WITH RESPECT TO THE MATTERS SPECIFIED THEREIN. 
SUCH COVERED PERSON ALSO AGREES TO EXECUTE SUCH OTHER AGREEMENTS AS THE COMPANY
MAY REASONABLY REQUEST TO FURTHER EVIDENCE THE PROVISIONS OF THIS SECTION 2.3.


 


(D)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
HEREIN, AFTER THE TIME THE COMPANY HAS CAUSED TO BECOME EFFECTIVE AN EXCHANGE
REGISTRATION, COVERING ALL SHARES TO BE REGISTERED PURSUANT TO SECTION 2.1
HEREOF, AND CONTINUING FOR SO LONG AS SUCH EXCHANGE REGISTRATION REMAINS
EFFECTIVE AND AVAILABLE FOR USE, ANY COVERED PERSON WHO IS NOT AN “AFFILIATE” OF
THE COMPANY FOR PURPOSES OF RULE 144 OR THE HOLDER OF AT LEAST 3% OF THE
THEN-OUTSTANDING CLASS A COMMON STOCK ON A FULLY-DILUTED BASIS (INCLUDING GIVING
EFFECT TO THE EXCHANGE OF ALL HOLDINGS UNITS HELD BY PERSONS OTHER THAN THE
COMPANY FOR SHARES OF CLASS A COMMON STOCK) SHALL CEASE TO HAVE ANY INCIDENTAL
REGISTRATION RIGHTS PURSUANT TO THIS SECTION 2.3.


 

Section 2.4                                      Holdback Agreements.

 

(A)                                  EACH COVERED PERSON AGREES THAT IF
REQUESTED IN WRITING IN CONNECTION WITH AN UNDERWRITTEN OFFERING MADE PURSUANT
TO A REGISTRATION STATEMENT FOR WHICH SUCH COVERED PERSON HAS REGISTRATION
RIGHTS PURSUANT TO THIS ARTICLE II BY THE MANAGING UNDERWRITER OR UNDERWRITERS
OF SUCH UNDERWRITTEN OFFERING, SUCH HOLDER WILL NOT EFFECT ANY PUBLIC SALE OR
DISTRIBUTION OF ANY OF THE SECURITIES BEING REGISTERED OR ANY SECURITIES
CONVERTIBLE OR EXCHANGEABLE OR EXERCISABLE FOR SUCH SECURITIES (EXCEPT AS PART
OF SUCH UNDERWRITTEN OFFERING), DURING THE PERIOD BEGINNING 10 DAYS PRIOR TO,
AND ENDING 180 DAYS AFTER, THE EFFECTIVE DATE OF THE COMPANY’S INITIAL PUBLIC
OFFERING OF THE CLASS A COMMON STOCK (THE “IPO HOLDBACK PERIOD”), EXCEPT AS PART
OF SUCH INITIAL PUBLIC OFFERING, OR, IN THE CASE OF ANY SUBSEQUENT UNDERWRITTEN
OFFERING PURSUANT TO THIS AGREEMENT, DURING THE PERIOD BEGINNING SEVEN DAYS
PRIOR TO, AND ENDING 90 DAYS AFTER, THE EFFECTIVE DATE OF ANY SUCH SUBSEQUENT
UNDERWRITTEN REGISTRATION (THE “FOLLOW-ON HOLDBACK PERIOD”), EXCEPT AS PART OF
ANY SUCH UNDERWRITTEN REGISTRATION (OR FOR SUCH SHORTER PERIOD AS TO WHICH THE
MANAGING UNDERWRITER OR UNDERWRITERS MAY AGREE, PROVIDED THAT SUCH SHORTER
PERIOD APPLIES EQUALLY TO ALL COVERED PERSONS).  IF (I) THE COMPANY ISSUES AN
EARNINGS RELEASE OR DISCLOSES OTHER MATERIAL INFORMATION OR A MATERIAL EVENT
RELATING TO THE COMPANY OCCURS DURING THE LAST 17 DAYS OF THE IPO HOLDBACK
PERIOD OR A FOLLOW-ON HOLDBACK PERIOD (AS APPLICABLE) OR (II) PRIOR TO THE
EXPIRATION OF THE IPO HOLDBACK PERIOD OR A FOLLOW-ON HOLDBACK PERIOD (AS
APPLICABLE), THE COMPANY ANNOUNCES THAT IT WILL RELEASE EARNINGS RESULTS DURING
THE 16-DAY PERIOD BEGINNING UPON THE EXPIRATION OF SUCH PERIOD, THEN TO THE
EXTENT NECESSARY FOR A MANAGING OR CO-MANAGING UNDERWRITER OF A REGISTERED
OFFERING REQUIRED HEREUNDER TO COMPLY WITH FINRA RULE 2711(F)(4), THE IPO
HOLDBACK PERIOD OR THE FOLLOW-ON HOLDBACK PERIOD (AS APPLICABLE) WILL BE
EXTENDED UNTIL 18 DAYS AFTER THE EARNINGS RELEASE OR DISCLOSURE OF OTHER
MATERIAL INFORMATION OR THE OCCURRENCE OF THE MATERIAL EVENT, AS THE CASE MAY BE
(A “HOLDBACK EXTENSION”).  NOTWITHSTANDING THE

 

9

--------------------------------------------------------------------------------


 

FOREGOING, NO FOLLOW-ON HOLDBACK PERIOD SHALL APPLY TO ANY PERSON WHO (I) IS NOT
AN EXECUTIVE OFFICER OR DIRECTOR OF THE COMPANY, A SELLING STOCKHOLDER IN SUCH
OFFERING OR A PERSON SELLING HOLDINGS UNITS TO THE COMPANY, HOLDINGS OR ANY OF
THE THEIR RESPECTIVE SUBSIDIARIES IF SUCH PURCHASE IS FUNDED BY THE SALE OF
CLASS A COMMON STOCK BY THE COMPANY, HOLDINGS OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES IN SUCH OFFERING AND (II) HOLDS, TOGETHER WITH ITS AFFILIATES, LESS
THAN 1% OF THE THEN-OUTSTANDING CLASS A COMMON STOCK.

 

(B)                                 THE COMPANY AGREES (I) NOT TO EFFECT ANY
PUBLIC SALE OR DISTRIBUTION OF ITS EQUITY SECURITIES, OR ANY SECURITIES
CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR SUCH SECURITIES, DURING THE
SEVEN DAYS PRIOR TO AND DURING THE 180-DAY PERIOD BEGINNING ON THE EFFECTIVE
DATE OF ANY UNDERWRITTEN DEMAND REGISTRATION (OR FOR SUCH SHORTER PERIOD AS TO
WHICH THE MANAGING UNDERWRITER OR UNDERWRITERS MAY AGREE), EXCEPT AS PART OF
SUCH DEMAND REGISTRATION OR IN CONNECTION WITH AN EXCHANGE REGISTRATION OR ANY
EMPLOYEE BENEFIT OR SIMILAR PLAN, ANY DIVIDEND REINVESTMENT PLAN, OR A BUSINESS
ACQUISITION OR COMBINATION AND (II) TO USE ALL REASONABLE EFFORTS TO CAUSE EACH
HOLDER OF  AT LEAST 5% (ON A FULLY-DILUTED BASIS) OF ITS CLASS A COMMON STOCK,
OR ANY SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR SUCH
CLASS A COMMON STOCK, WHICH ARE OR MAY BE PURCHASED FROM THE COMPANY AT ANY TIME
AFTER THE DATE OF THIS AGREEMENT (OTHER THAN IN A REGISTERED OFFERING) TO AGREE
NOT TO EFFECT ANY SALE OR DISTRIBUTION OF ANY SUCH CLASS A COMMON STOCK DURING
SUCH PERIOD (EXCEPT AS PART OF SUCH UNDERWRITTEN OFFERING, IF OTHERWISE
PERMITTED).

 

Section 2.5                                      Registration Procedures.  In
connection with any request by the Requesting Holder that Registrable Securities
be registered pursuant to Sections 2.2 or 2.3, subject to the provisions of such
Sections, the paragraphs below shall be applicable, and in connection with any
Exchange Registration pursuant to Section 2.1, paragraphs (a), (c), (d), (e),
(f), (k), (l) and (n) below shall be applicable:


 


(A)                                  THE COMPANY SHALL AS EXPEDITIOUSLY AS
REASONABLY PRACTICABLE PREPARE AND FILE WITH THE SEC A REGISTRATION STATEMENT ON
ANY FORM FOR WHICH THE COMPANY THEN QUALIFIES OR THAT COUNSEL FOR THE COMPANY
SHALL DEEM APPROPRIATE AND WHICH FORM SHALL BE AVAILABLE FOR THE REGISTRATION OF
THE REGISTRABLE SECURITIES TO BE REGISTERED THEREUNDER IN ACCORDANCE WITH THE
INTENDED METHOD OF DISTRIBUTION THEREOF, AND USE ITS COMMERCIALLY REASONABLE
EFFORTS TO CAUSE SUCH FILED REGISTRATION STATEMENT TO BECOME AND REMAIN
EFFECTIVE FOR A PERIOD OF NOT LESS THAN 40 DAYS, OR IN THE CASE OF AN EXCHANGE
REGISTRATION UNTIL ALL OF THE REGISTRABLE SECURITIES OF THE COVERED PERSONS
INCLUDED IN ANY SUCH REGISTRATION STATEMENT (EACH, A “REGISTERING COVERED
PERSON”) SHALL HAVE ACTUALLY BEEN EXCHANGED THEREUNDER.


 


(B)                                 PRIOR TO FILING A REGISTRATION STATEMENT OR
PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT THERETO, THE COMPANY SHALL, IF
REQUESTED, FURNISH TO EACH REGISTERING COVERED PERSON AND EACH UNDERWRITER, IF
ANY, OF THE REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT COPIES
OF SUCH REGISTRATION STATEMENT AS PROPOSED TO BE FILED, AND THEREAFTER THE
COMPANY SHALL FURNISH TO SUCH REGISTERING COVERED PERSON AND UNDERWRITER, IF
ANY, SUCH NUMBER OF COPIES OF SUCH REGISTRATION STATEMENT, EACH AMENDMENT AND
SUPPLEMENT THERETO (IN EACH CASE INCLUDING ALL EXHIBITS THERETO AND DOCUMENTS
INCORPORATED BY REFERENCE THEREIN), THE PROSPECTUS INCLUDED IN SUCH

 

10

--------------------------------------------------------------------------------


 


REGISTRATION STATEMENT (INCLUDING EACH PRELIMINARY PROSPECTUS AND ANY SUMMARY
PROSPECTUS) AND ANY OTHER PROSPECTUS FILED UNDER RULE 424 OR RULE 430A UNDER THE
SECURITIES ACT AND SUCH OTHER DOCUMENTS AS SUCH REGISTERING COVERED PERSON OR
UNDERWRITER MAY REASONABLY REQUEST IN ORDER TO FACILITATE THE DISPOSITION OF THE
REGISTRABLE SECURITIES OWNED BY SUCH REGISTERING COVERED PERSON.  THE
REGISTERING COVERED PERSON SHALL HAVE THE RIGHT TO REQUEST THAT THE COMPANY
MODIFY ANY INFORMATION CONTAINED IN SUCH REGISTRATION STATEMENT, AMENDMENT AND
SUPPLEMENT THERETO PERTAINING TO SUCH REGISTERING COVERED PERSON AND THE COMPANY
SHALL USE ITS ALL COMMERCIALLY REASONABLE EFFORTS TO COMPLY WITH SUCH REQUEST,
PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT HAVE ANY OBLIGATION TO SO MODIFY
ANY INFORMATION IF THE COMPANY REASONABLY EXPECTS THAT SO DOING WOULD CAUSE THE
PROSPECTUS TO CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE
ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN NOT MISLEADING.


 


(C)                                  AFTER THE FILING OF THE REGISTRATION
STATEMENT, THE COMPANY SHALL (I) CAUSE THE RELATED PROSPECTUS TO BE SUPPLEMENTED
BY ANY REQUIRED PROSPECTUS SUPPLEMENT, AND, AS SO SUPPLEMENTED, TO BE FILED
PURSUANT TO RULE 424 UNDER THE SECURITIES ACT, (II) COMPLY WITH THE PROVISIONS
OF THE SECURITIES ACT WITH RESPECT TO THE DISPOSITION OF ALL REGISTRABLE
SECURITIES COVERED BY SUCH REGISTRATION STATEMENT DURING THE APPLICABLE PERIOD
IN ACCORDANCE WITH THE INTENDED METHODS OF DISPOSITION BY THE REGISTERING
COVERED PERSON THEREOF SET FORTH IN SUCH REGISTRATION STATEMENT OR SUPPLEMENT TO
SUCH PROSPECTUS AND (III) PROMPTLY NOTIFY EACH REGISTERING COVERED PERSON
HOLDING REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT OF ANY
STOP ORDER ISSUED OR THREATENED BY THE SEC SUSPENDING THE EFFECTIVENESS OF SUCH
REGISTRATION STATEMENT OR ANY STATE SECURITIES COMMISSION AND TAKE ALL
COMMERCIALLY REASONABLE EFFORTS TO PREVENT THE ENTRY OF SUCH STOP ORDER OR TO
OBTAIN THE WITHDRAWAL OF SUCH ORDER IF ENTERED.


 


(D)                                 TO THE EXTENT ANY “FREE WRITING PROSPECTUS”
(AS DEFINED IN RULE 405 UNDER THE SECURITIES ACT) IS USED, THE COMPANY SHALL
FILE WITH THE SEC ANY FREE WRITING PROSPECTUS THAT IS REQUIRED TO BE FILED BY
THE COMPANY WITH THE SEC IN ACCORDANCE WITH THE SECURITIES ACT AND RETAIN ANY
FREE WRITING PROSPECTUS NOT REQUIRED TO BE FILED.


 


(E)                                  THE COMPANY SHALL USE ITS COMMERCIALLY
REASONABLE EFFORTS TO (I) REGISTER OR QUALIFY THE REGISTRABLE SECURITIES COVERED
BY SUCH REGISTRATION STATEMENT UNDER SUCH OTHER SECURITIES OR “BLUE SKY” LAWS OF
SUCH JURISDICTIONS IN THE UNITED STATES AS ANY REGISTERING COVERED PERSON
HOLDING SUCH REGISTRABLE SECURITIES OR EACH UNDERWRITER, IF ANY, REASONABLY (IN
LIGHT OF SUCH MEMBER’S INTENDED PLAN OF DISTRIBUTION) REQUESTS AND (II) CAUSE
SUCH REGISTRABLE SECURITIES TO BE REGISTERED WITH OR APPROVED BY SUCH OTHER
GOVERNMENTAL AGENCIES OR AUTHORITIES AS MAY BE NECESSARY BY VIRTUE OF THE
BUSINESS AND OPERATIONS OF THE COMPANY AND DO ANY AND ALL OTHER ACTS AND THINGS
THAT MAY BE REASONABLY NECESSARY OR ADVISABLE TO ENABLE SUCH REGISTERING COVERED
PERSON TO CONSUMMATE THE DISPOSITION OF THE REGISTRABLE SECURITIES OWNED BY SUCH
PERSON, PROVIDED THAT THE COMPANY SHALL NOT BE REQUIRED TO (A) QUALIFY GENERALLY
TO DO BUSINESS IN ANY JURISDICTION WHERE IT WOULD NOT OTHERWISE BE REQUIRED TO
QUALIFY BUT FOR THIS SECTION 2.5(E), (B) SUBJECT ITSELF TO TAXATION IN ANY SUCH
JURISDICTION OR (C) CONSENT TO GENERAL SERVICE OF PROCESS IN ANY SUCH
JURISDICTION.

 

11

--------------------------------------------------------------------------------


 


(F)                                    THE COMPANY SHALL IMMEDIATELY NOTIFY EACH
REGISTERING COVERED PERSON HOLDING SUCH REGISTRABLE SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT OR EACH UNDERWRITER, IF ANY, AT ANY TIME WHEN A
PROSPECTUS RELATING THERETO IS REQUIRED TO BE DELIVERED UNDER THE SECURITIES
ACT, OF THE OCCURRENCE OF AN EVENT REQUIRING THE PREPARATION OF A SUPPLEMENT OR
AMENDMENT TO SUCH PROSPECTUS SO THAT, AS THEREAFTER DELIVERED TO THE PURCHASERS
OF SUCH REGISTRABLE SECURITIES, SUCH PROSPECTUS WILL NOT CONTAIN AN UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING AND
PROMPTLY PREPARE AND MAKE AVAILABLE TO EACH SUCH REGISTERING COVERED PERSON OR
UNDERWRITER, IF ANY, AND FILE WITH THE SEC ANY SUCH SUPPLEMENT OR AMENDMENT.


 


(G)                                 THE REQUESTING HOLDER SHALL SELECT AN
UNDERWRITER OR UNDERWRITERS IN CONNECTION WITH ANY PUBLIC OFFERING.  IN
CONNECTION WITH ANY PUBLIC OFFERING, THE COMPANY SHALL ENTER INTO CUSTOMARY
AGREEMENTS (INCLUDING AN UNDERWRITING AGREEMENT IN CUSTOMARY FORM) AND TAKE SUCH
ALL OTHER ACTIONS AS ARE REASONABLY REQUIRED IN ORDER TO EXPEDITE OR FACILITATE
THE DISPOSITION OF SUCH REGISTRABLE SECURITIES IN ANY SUCH PUBLIC OFFERING,
INCLUDING IF NECESSARY THE ENGAGEMENT OF A “QUALIFIED INDEPENDENT UNDERWRITER”
IN CONNECTION WITH THE QUALIFICATION OF THE UNDERWRITING ARRANGEMENTS WITH
FINRA.


 


(H)                                 SUBJECT TO THE EXECUTION OF CONFIDENTIALITY
AGREEMENTS SATISFACTORY IN FORM AND SUBSTANCE TO THE COMPANY IN THE EXERCISE OF
ITS GOOD FAITH JUDGMENT, PURSUANT TO THE REASONABLE REQUEST OF THE REQUESTING
HOLDER OR UNDERWRITER (IF ANY), THE COMPANY WILL GIVE TO EACH REGISTERING
COVERED PERSON, EACH UNDERWRITER (IF ANY) AND THEIR RESPECTIVE COUNSEL AND
ACCOUNTANTS (I) REASONABLE AND CUSTOMARY ACCESS TO ITS BOOKS AND RECORDS AND
(II) SUCH OPPORTUNITIES TO DISCUSS THE BUSINESS OF THE COMPANY WITH ITS
DIRECTORS, OFFICERS, EMPLOYEES, COUNSEL AND THE INDEPENDENT PUBLIC ACCOUNTANTS
WHO HAVE CERTIFIED ITS FINANCIAL STATEMENTS, AS SHALL BE APPROPRIATE, IN THE
REASONABLE JUDGMENT OF COUNSEL TO SUCH REGISTERING COVERED PERSON OR
UNDERWRITER, TO ENABLE THEM TO EXERCISE THEIR DUE DILIGENCE RESPONSIBILITY.


 


(I)                                     THE COMPANY SHALL USE ITS COMMERCIALLY
REASONABLE EFFORTS TO FURNISH TO EACH REGISTERING COVERED PERSON AND TO EACH
SUCH UNDERWRITER, IF ANY, A SIGNED COUNTERPART, ADDRESSED TO SUCH PERSON OR
UNDERWRITER, OF (I) AN OPINION OR OPINIONS OF COUNSEL TO THE COMPANY AND (II) A
COMFORT LETTER OR COMFORT LETTERS FROM THE COMPANY’S INDEPENDENT PUBLIC
ACCOUNTANTS, EACH IN CUSTOMARY FORM AND COVERING SUCH MATTERS OF THE KIND
CUSTOMARILY COVERED BY OPINIONS OR COMFORT LETTERS, AS THE CASE MAY BE, AS THE
REQUESTING HOLDER OR UNDERWRITER REASONABLY REQUESTS.


 


(J)                                     EACH REGISTERING COVERED PERSON
REGISTERING SECURITIES UNDER SECTIONS 2.2 OR 2.3 SHALL PROMPTLY FURNISH IN
WRITING TO THE COMPANY THE INFORMATION SET FORTH IN APPENDIX B AND SUCH OTHER
INFORMATION REGARDING ITSELF, THE DISTRIBUTION OF THE REGISTRABLE SECURITIES AS
THE COMPANY MAY FROM TIME TO TIME REASONABLY REQUEST AND SUCH OTHER INFORMATION
AS MAY BE LEGALLY REQUIRED OR ADVISABLE IN CONNECTION WITH SUCH REGISTRATION.


 


(K)                                  EACH REGISTERING COVERED PERSON AND EACH
UNDERWRITER, IF ANY, AGREES THAT, UPON RECEIPT OF ANY NOTICE FROM THE COMPANY OF
THE HAPPENING OF ANY EVENT OF THE

 

12

--------------------------------------------------------------------------------


 


KIND DESCRIBED IN SECTION 2.5(F), SUCH REGISTERING COVERED PERSON OR UNDERWRITER
SHALL FORTHWITH DISCONTINUE DISPOSITION OF REGISTRABLE SECURITIES PURSUANT TO
THE REGISTRATION STATEMENT COVERING SUCH REGISTRABLE SECURITIES UNTIL SUCH
REGISTERING COVERED PERSON’S OR UNDERWRITER’S RECEIPT OF THE COPIES OF THE
SUPPLEMENTED OR AMENDED PROSPECTUS CONTEMPLATED BY SECTION 2.5(F), PROVIDED,
HOWEVER, THAT, UPON WRITTEN NOTICE TO EACH REGISTERING COVERED PERSON AND EACH
UNDERWRITER, IF ANY, AND FOR A REASONABLE TIME SPECIFIED IN THE NOTICE BUT NOT
EXCEEDING 60 DAYS THEREAFTER OR 90 DAYS IN ANY 365 DAY PERIOD (THE “SUSPENSION
PERIOD”), THE COMPANY MAY SUSPEND THE USE OR EFFECTIVENESS OF ANY REGISTRATION
STATEMENT IF THE COMPANY’S BOARD REASONABLY BELIEVES THAT THE COMPANY IS IN
POSSESSION OF MATERIAL NON-PUBLIC INFORMATION, THE FAILURE OF WHICH TO BE
DISCLOSED IN THE PROSPECTUS INCLUDED IN THE REGISTRATION STATEMENT COULD
CONSTITUTE A MATERIAL MISSTATEMENT OR OMISSION; AND, IF SO DIRECTED BY THE
COMPANY, SUCH REGISTERING COVERED PERSON OR UNDERWRITER SHALL DELIVER TO THE
COMPANY ALL COPIES, OTHER THAN ANY PERMANENT FILE COPIES THEN IN SUCH
REGISTERING COVERED PERSON’S POSSESSION, OF THE MOST RECENT PROSPECTUS COVERING
SUCH REGISTRABLE SECURITIES AT THE TIME OF RECEIPT OF SUCH NOTICE.  IF THE
COMPANY SHALL GIVE SUCH NOTICE, THE COMPANY SHALL EXTEND THE PERIOD DURING WHICH
SUCH REGISTRATION STATEMENT SHALL BE MAINTAINED EFFECTIVE (INCLUDING THE PERIOD
REFERRED TO IN SECTION 2.5(A)) BY THE NUMBER OF DAYS DURING THE PERIOD FROM AND
INCLUDING THE DATE OF THE GIVING OF NOTICE PURSUANT TO SECTION 2.5(F) TO THE
DATE WHEN THE COMPANY SHALL MAKE AVAILABLE TO SUCH REGISTERING COVERED PERSON A
PROSPECTUS SUPPLEMENTED OR AMENDED TO CONFORM WITH THE REQUIREMENTS OF
SECTION 2.5(F).


 


(L)                                     THE COMPANY SHALL USE ITS COMMERCIALLY
REASONABLE EFFORTS TO LIST ALL REGISTRABLE SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT ON ANY SECURITIES EXCHANGE OR QUOTATION SYSTEM ON WHICH
ANY OF THE REGISTRABLE SECURITIES ARE THEN LISTED OR TRADED.


 


(M)                               THE COMPANY SHALL CAUSE APPROPRIATE OFFICERS
OF THE COMPANY OR HOLDINGS TO (I) PREPARE AND MAKE PRESENTATIONS AT ANY “ROAD
SHOWS” AND BEFORE ANALYSTS AND RATING AGENCIES, AS THE CASE MAY BE, (II) TAKE
OTHER ACTIONS TO OBTAIN RATINGS FOR ANY REGISTRABLE SECURITIES AND
(III) OTHERWISE USE THEIR COMMERCIALLY REASONABLE EFFORTS TO COOPERATE AS
REASONABLY REQUESTED BY THE UNDERWRITERS IN THE OFFERING, MARKETING OR SELLING
OF THE REGISTRABLE SECURITIES.


 


(N)                                 THE COMPANY SHALL COOPERATE WITH THE
REGISTERING COVERED PERSONS TO FACILITATE THE TIMELY DELIVERY OF REGISTRABLE
SECURITIES TO BE SOLD, WHICH SHALL NOT BEAR ANY RESTRICTIVE LEGENDS, AND TO
ENABLE SUCH REGISTRABLE SECURITIES TO BE ISSUED IN SUCH DENOMINATIONS AND
REGISTERED IN SUCH NAMES AS SUCH REGISTERING COVERED PERSONS MAY REASONABLY
REQUEST AT LEAST TWO BUSINESS DAYS PRIOR TO THE CLOSING OF ANY SALE OF
REGISTRABLE SECURITIES.

 

Section 2.6                                      Indemnification by the
Company.  In the event of any registration of any Registrable Securities of the
Company under the Securities Act pursuant to this Article II, the Company will,
and it hereby does, indemnify and hold harmless, to the extent permitted by law,
a Registering Covered Person, each affiliate of such Registering Covered Person
and their respective directors and officers or general and limited partners or
members and managing members (including any director, officer, affiliate,
employee, agent and controlling person of any of the foregoing) and each other
person, if any, who controls such seller within the meaning of

 

13

--------------------------------------------------------------------------------


 

the Securities Act (collectively, the “Indemnified Parties”), from and against
any and all losses, claims, damages and liabilities (including, without
limitation, legal fees and other expenses incurred in connection with any suit,
action or proceeding or any claim asserted, as such fees and expenses are
incurred), joint or several, that arise out of, or are based upon, (1) any
untrue statement or alleged untrue statement of a material fact contained in any
registration statement or amendment or supplement thereto under which such
Registrable Securities were registered or any omission or alleged omission to
state therein a material fact required to be stated therein or necessary in
order to make the statements therein not misleading, or (2) any untrue statement
or alleged untrue statement of a material fact contained in any prospectus, any
free writing prospectus or any “issuer information” filed or required to be
filed pursuant to Rule 433(d) under the Securities Act in respect of the
Registrable Securities, or amendment or supplement thereto, or any omission or
alleged omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, that the Company shall not be liable to any
Indemnified Party in any such case to the extent that any such loss, claim,
damage, liability (or action or proceeding in respect thereof) or expense arises
out of or is based upon any untrue statement or alleged untrue statement or
omission or alleged omission made in such registration statement, prospectus,
any free writing prospectus or any “issuer information” filed or required to be
filed pursuant to Rule 433(d) under the Securities Act in respect of the
Registrable Securities, or amendment or supplement thereto, in reliance upon and
in conformity with written information furnished to the Company with respect to
such seller or any underwriter specifically for use in the preparation thereof.

 

Section 2.7                                      Indemnification by Registering
Covered Persons.  Each Registering Covered Person hereby indemnifies and holds
harmless, and the Company may require, as a condition to including any
Registrable Securities in any registration statement filed in accordance with
this Article II, that the Company shall have received an undertaking reasonably
satisfactory to it from any underwriter to indemnify and hold harmless, the
Company and all other prospective sellers of Registrable Securities, each
officer of the Company who signed the Registration Statement and each person, if
any, who controls the Company and all other prospective sellers of Registrable
Securities within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act to the same extent as the indemnity set forth in Section 2.6
above, but only with respect to any losses, claims, damages or liabilities that
arise out of, or are based upon, any untrue statement or omission or alleged
untrue statement or omission made in reliance upon and in conformity with
written information furnished to the Company with respect to such seller or any
underwriter specifically for use in the preparation of such registration
statement, prospectus, any free writing prospectus or any “issuer information”
filed or required to be filed pursuant to Rule 433(d) under the Securities Act
in respect of the Registrable Securities, or amendment or supplement thereto. 
Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Company, any of the Registering
Covered Persons or any underwriter, or any of their respective affiliates,
directors, officers or controlling persons and shall survive the transfer of
such securities by such person.  In no event shall any such indemnification
liability of any Registering Covered Person be greater in amount than the dollar
amount of the proceeds received by such Registering Covered Person upon the sale
of the Registrable Securities giving rise to such indemnification obligation.

 

14

--------------------------------------------------------------------------------


 

Section 2.8                                      Conduct of Indemnification
Proceedings.  Promptly after receipt by an Indemnified Party hereunder of
written notice of the commencement of any action or proceeding with respect to
which a claim for indemnification may be made pursuant to this Article II, such
Indemnified Party will, if a claim in respect thereof is to be made against an
indemnifying party, give written notice to the latter of the commencement of
such action; provided, that the failure of the Indemnified Party to give notice
as provided herein shall not relieve the indemnifying party of its obligations
under this Article II, except to the extent that the indemnifying party is
materially prejudiced by such failure to give notice.

 

In case any such action is brought against an Indemnified Party, unless in such
Indemnified Party’s reasonable judgment a conflict of interest between such
Indemnified Party and indemnifying parties may exist in respect of such claim,
the indemnifying party will be entitled to participate in and to assume the
defense thereof, jointly with any other indemnifying party similarly notified to
the extent that it may wish, with counsel reasonably satisfactory to such
Indemnified Party, and after notice from the indemnifying party to such
Indemnified Party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such Indemnified Party for any legal or
other expenses subsequently incurred by the latter in connection with the
defense thereof other than reasonable costs of investigation.  It is understood
and agreed that the indemnifying person shall not, in connection with any
proceeding or related proceeding in the same jurisdiction, be liable for the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all Indemnified Parties, and that all such fees and expenses shall
be reimbursed as they are incurred. Any such separate firm (x) for any Covered
Person, its affiliates, directors and officers and any control persons of such
Indemnified Party shall be designated in writing by the Requesting Holder,
(y) in all other cases shall be designated in writing by the Board.  The
indemnifying person shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the indemnifying person agrees to
indemnify each Indemnified Party from and against any loss or liability by
reason of such settlement or judgment.  No indemnifying person shall, without
the written consent of the Indemnified Party, effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Party is or
could have been a party and indemnification could have been sought hereunder by
such Indemnified Party, unless such settlement (A) includes an unconditional
release of such Indemnified Party, in form and substance reasonably satisfactory
to such Indemnified Party, from all liability on claims that are the subject
matter of such proceeding and (B) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Party.

 

Section 2.9                                      Contribution.  If the
indemnification provided for in this Article II from the indemnifying party is
unavailable to an Indemnified Party hereunder in respect of any losses, claims,
damages, liabilities or expenses referred to herein, then the indemnifying
party, in lieu of indemnifying such Indemnified Party, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such losses,
claims, damages, liabilities or expenses in such proportion as is appropriate to
reflect the relative fault of the indemnifying party and Indemnified Parties in
connection with the actions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable
considerations.  The relative fault of such indemnifying party and Indemnified
Parties shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a

 

15

--------------------------------------------------------------------------------


 

material fact or omission or alleged omission to state a material fact, has been
made by, or relates to information supplied by, such indemnifying party or
Indemnified Parties, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action.  The amount paid
or payable by a party under this Section 2.9 as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include
any legal or other fees or expenses reasonably incurred by such party in
connection with any investigation or proceeding.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 2.9 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph.  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

 

Section 2.10                                Participation in Public Offering. 
No Covered Person may participate in any Public Offering hereunder unless such
Covered Person (a) agrees to sell such Covered Person’s securities on the basis
provided in any underwriting arrangements approved by the Covered Persons
entitled hereunder to approve such arrangements and (b) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements and the provisions of this Agreement in respect of registration
rights.

 

Section 2.11                                Other Indemnification. 
Indemnification similar to that specified herein (with appropriate
modifications) shall be given by the Company and the Registering Covered Person
participating therein with respect to any required registration or other
qualification of securities under any federal or state law or regulation or
Governmental Authority other than the Securities Act.

 

Section 2.12                                Rules 144 and 144A.  At all times
after the Company effects the initial public offering of the Class A Common
Stock, the Company shall use its commercially reasonable efforts to file the
reports required to be filed by it under the Securities Act and the Exchange Act
and the rules and regulations promulgated thereunder (or, if the Company is not
required to file such reports, upon the request of any Covered Person, to make
publicly available such information as may be required to be provided under
Rule 144 under the Securities Act), and will use commercially reasonable efforts
to take such further action as any Covered Person may reasonably request, all to
the extent required from time to time to enable such Covered Person to sell
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by (i) Rule 144 under the Securities Act,
as such Rule may be amended from time to time, or (ii) any similar rule or
regulation hereafter adopted by the SEC.  Upon the request of any Covered
Person, the Company shall deliver to such Covered Person a written statement as
to whether it has complied with such requirements.  Notwithstanding anything
contained in this Section 2.12, the Company may deregister under Section 12 of
the Exchange Act if it then is permitted to do so pursuant to the Exchange Act
and the rules and regulations thereunder.

 

16

--------------------------------------------------------------------------------


 

Section 2.13                                Parties in Interest.  Each Covered
Person shall be entitled to receive the benefits of this Agreement and shall be
bound by the terms and provisions of this Agreement by reason of such Covered
Person’s election to participate in a registration under this Article II.  To
the extent Holdings Units are effectively transferred in accordance with the
terms of the Holdings LLC Agreement, the Permitted Transferee of such Holdings
Units shall be entitled to receive the benefits of this Agreement and shall be
bound by the terms and provisions of this Agreement upon becoming bound hereby
pursuant to Section 3.1(c).

 

Section 2.14                                Acknowledgement Regarding the
Company.  Other than those determinations reserved expressly to the Requesting
Holder, all determinations necessary or advisable under this Article II shall be
made by the Board, the determinations of which shall be final and binding.

 

Section 2.15                                Mergers, Recapitalizations,
Exchanges or Other Transactions Affecting Registrable Securities.  The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to the Registrable Securities, to any and all securities or units
of Holdings or the Company or any successor or assign of any such person
(whether by merger, amalgamation, consolidation, sale of assets or otherwise)
that may be issued in respect of, in exchange for, or in substitution of such
Registrable Securities, by reason of any dividend, split, issuance, reverse
split, combination, recapitalization, reclassification, merger, amalgamation,
consolidation or otherwise.


 


ARTICLE III


MISCELLANEOUS

 

Section 3.1                                      Term of the Agreement;
Termination of Certain Provisions.

 

(A)                                  THE TERM OF THIS AGREEMENT SHALL CONTINUE
UNTIL THE FIRST TO OCCUR OF (I) SUCH TIME AS NO COVERED PERSON HOLDS ANY COVERED
HOLDINGS UNITS OR REGISTRABLE SECURITIES AND (II) SUCH TIME AS THE AGREEMENT IS
TERMINATED BY EACH OF (A) VESTAR (TO THE EXTENT IT OR ITS AFFILIATES HOLDS
COVERED HOLDINGS UNITS OR REGISTRABLE SECURITIES), (B) EDWARD L. DONNELLY, JR.
(TO THE EXTENT HE OR HIS AFFILIATES CONTINUES TO HOLD A NUMBER OF COVERED
HOLDINGS UNITS THAT IS EQUAL TO OR GREATER THAN 3% OF THE NUMBER OF HOLDINGS
UNITS OUTSTANDING IMMEDIATELY FOLLOWING THE CLOSING OF THE INITIAL PUBLIC
OFFERING AND THE RELATED REPURCHASE OF HOLDINGS UNITS WITH THE PROCEEDS
THEREFROM (SUCH NUMBER TO BE ADJUSTED FOR ANY SUBDIVISION OR COMBINATION OF THE
HOLDINGS UNITS EFFECTED AFTER THE CLOSING OF THE INITIAL PUBLIC OFFERING)) AND
(C) HOLDERS OF TWO THIRDS OF THE OUTSTANDING COVERED HOLDINGS UNITS. THIS
AGREEMENT MAY BE AMENDED ONLY WITH THE CONSENT OF THE COMPANY AND THE HOLDERS OF
COVERED HOLDINGS UNITS REQUIRED TO TERMINATE THIS AGREEMENT.

 

(B)                                 UNLESS THIS AGREEMENT IS THERETOFORE
TERMINATED PURSUANT TO SECTION 3.1(A) HEREOF, A COVERED PERSON SHALL BE BOUND BY
THE PROVISIONS OF THIS AGREEMENT WITH RESPECT TO ANY COVERED HOLDINGS UNITS OR
REGISTRABLE SECURITIES UNTIL SUCH TIME AS SUCH COVERED PERSON CEASES TO HOLD ANY
COVERED HOLDINGS UNITS OR REGISTRABLE SECURITIES.  THEREAFTER, SUCH COVERED
PERSON SHALL NO LONGER BE BOUND BY THE PROVISIONS OF THIS AGREEMENT OTHER THAN
SECTIONS 2.7, 2.8, 2.9 AND 2.11 AND THIS ARTICLE III.

 

17

--------------------------------------------------------------------------------

 

(C)                                  ANY PERMITTED TRANSFEREE OF A COVERED
PERSON SHALL BE ENTITLED TO BECOME PART TO THIS AGREEMENT AS A COVERED PERSON;
PROVIDED, THAT, SUCH PERMITTED TRANSFEREE SHALL FIRST SIGN AN AGREEMENT IN THE
FORM APPROVED BY THE COMPANY ACKNOWLEDGING THAT SUCH PERMITTED TRANSFEREE IS
BOUND BY THE TERMS AND PROVISIONS OF THE AGREEMENT.

 

SECTION 3.2                                      ASSIGNMENT; SUCCESSORS.  THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE RESPECTIVE
LEGATEES, LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF THE COVERED PERSONS;
PROVIDED, HOWEVER, THAT A COVERED PERSON MAY NOT ASSIGN THIS AGREEMENT OR ANY OF
HIS RIGHTS OR OBLIGATIONS HEREUNDER, AND ANY PURPORTED ASSIGNMENT IN BREACH
HEREOF BY A COVERED PERSON SHALL BE VOID EXCEPT FOR ANY TRANSFER TO A PERMITTED
TRANSFEREE IN ACCORDANCE WITH THIS AGREEMENT; AND PROVIDED FURTHER THAT NO
ASSIGNMENT OF THIS AGREEMENT BY THE COMPANY OR TO A SUCCESSOR OF THE COMPANY (BY
OPERATION OF LAW OR OTHERWISE) SHALL BE VALID UNLESS SUCH ASSIGNMENT IS MADE TO
A PERSON WHICH SUCCEEDS TO THE BUSINESS OF SUCH PERSON SUBSTANTIALLY AS AN
ENTIRETY.

 

Section 3.3                                      Governing Law.  THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF
NEW YORK.

 

Section 3.4                                      Severability.  Whenever
possible, each provision of this Agreement shall be interpreted in such manner
as to be effective and valid under applicable law, but if any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect under
any applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

 

Section 3.5                                      Entire Agreement.  Except as
otherwise expressly set forth herein, this document embodies the complete
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersedes and preempts any prior understandings, agreements
or representations by or among the parties, written or oral, which may have
related to the subject matter hereof in any way.

 

Section 3.6                                      Successors and Assigns; Certain
Transferees Bound Hereby.  Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit of and be enforceable by each of the Company
and Holdings and their successors and assigns, and by the Covered Persons and
their respective successors and assigns so long as they hold shares of Class A
Common Stock or Holdings Units.

 

Section 3.7                                      Counterparts.  This Agreement
may be executed in separate counterparts each of which shall be an original and
all of which taken together shall constitute one and the same agreement.

 

Section 3.8                                      Remedies.  The Company,
Holdings and the Covered Persons shall be entitled to enforce their rights under
this Agreement specifically, to recover damages by reason of any breach of any
provision of this Agreement (including costs of enforcement) and to exercise all
other rights existing in their favor.  The parties hereto agree and acknowledge
that

 

18

--------------------------------------------------------------------------------


 

money damages would not be an adequate remedy for any breach of the provisions
of this Agreement and that, in addition to any other rights and remedies
existing in its favor, the Company, Holdings or any Covered Person may in its or
his sole discretion apply to any court of law or equity of competent
jurisdiction for specific performance and/or other injunctive relief (without
posting a bond or other security) in order to enforce or prevent any violation
of the provisions of this Agreement.

 

Section 3.9                                      Notices.  All notices,
requests, claims, demands and other communications hereunder shall be in writing
and shall be given (and shall be deemed to have been duly given upon receipt) by
delivery in person, by courier service, by fax, by electronic mail (delivery
receipt requested) or by registered or certified mail (postage prepaid, return
receipt requested) to the respective parties at the following addresses (or at
such other address for a party as shall be as specified in a notice given in
accordance with this Section 3.9):


 


(A)                                  IF TO THE COMPANY AT:

 

DynaVox Inc.
2100 Wharton Street

Suite 400
Pittsburgh, PA 15203
Attention:  Chief Executive Officer

 

with a copy to:

 

Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017-3954
Attention:  Joshua Ford Bonnie, Esq.


 


(B)                                 IF TO HOLDINGS AT:

 

DynaVox Systems Holdings LLC
2100 Wharton Street

Suite 400
Pittsburgh, PA 15203
Attention:  Chief Executive Officer

 

with a copy to:

 

Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017-3954
Attention:  Joshua Ford Bonnie, Esq.


 


(C)                                  IF TO ANY COVERED PERSON, TO THE ADDRESS
AND OTHER CONTACT INFORMATION SET FORTH IN THE RECORDS OF HOLDINGS FROM TIME TO
TIME.

 

19

--------------------------------------------------------------------------------


 

Section 3.10                                Governing Law.  The Delaware Limited
Liability Company Act shall govern all questions arising under this Agreement
concerning the relative rights of Holdings and the holders of its limited
liability company interests.  The Delaware General Company Law shall govern all
questions arising under this Agreement concerning the relative rights of the
Company and its stockholders.  All other questions concerning the construction,
validity and interpretation of this Agreement shall be governed by and construed
in accordance with the domestic laws of the State of New York applicable to
contracts made and to be performed in the State of New York.

 

Section 3.11                                Specific Performance.  Each party
hereto acknowledges that the remedies at law of the other parties for a breach
or threatened breach of this Agreement would be inadequate and, in recognition
of this fact, any party to this Agreement, without posting any bond, and in
addition to all other remedies that may be available, shall be entitled to
obtain equitable relief in the form of specific performance, a temporary
restraining order, a temporary or permanent injunction or any other equitable
remedy that may be then available.

 

Section 3.12                                Descriptive Headings.  The
descriptive headings of this Agreement are inserted for convenience only and do
not constitute a part of this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed or caused to be duly
executed this Agreement as of the dates indicated.

 

 

DYNAVOX INC.

 

 

 

 

 

 

 

By:

/s/ Edward L. Donnelly, Jr.

 

 

Name: Edward L. Donnelly, Jr.

 

 

Title: Chief Executive Officer

 

 

 

 

 

COVERED PERSONS

 

 

 

Each Covered Person set forth on Annex A hereto

 

 

 

 

 

 

By:

/s/ Ryan Sullivan

 

Name: Ryan Sullivan

 

Title: Attorney-in-fact

 

[Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

Appendix A

 

DYNAVOX INC.

 

Covered Person Questionnaire

 

The undersigned Covered Person understands that the Company has filed or intends
to file with the SEC a registration statement for the registration of the shares
of Class A Common Stock (as such may be amended, the “Registration Statement”),
in accordance with Sections 2.2 or 2.3 of the Registration Rights Agreement,
dated as of April 21, 2010 (the “Registration Rights Agreement”), among the
Company and the Covered Persons referred to therein.  A copy of the Agreement is
available from the Company upon request at the address set forth below.  All
capitalized terms used and not otherwise defined herein shall have the meanings
ascribed thereto in the Registration Rights Agreement.

 

NOTICE

 

The undersigned Covered Person hereby gives notice to the Company of its
intention to register Registrable Securities beneficially owned by it and listed
below in Item 3 (unless otherwise specified under Item 3) pursuant to the
Registration Statement.  The undersigned, by signing and returning this
Questionnaire, understands that it will be bound by the terms and conditions of
this Questionnaire and the Registration Rights Agreement.

 

Pursuant to the Registration Rights Agreement, the undersigned has agreed to
indemnify and hold harmless the Company and all other prospective sellers of
Registrable Securities, each officer of the Company who signed the Registration
Statement and each person, if any, who controls the Company and all other
prospective sellers of Registrable Securities within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, from and against any
and all losses, claims, damages and liabilities arising in connection with
statements made or omissions concerning the undersigned in the Registration
Statement, prospectus, any free writing prospectus or any “issuer information”
in reliance upon the information provided in this Questionnaire.

 

The undersigned Covered Person hereby provides the following information to the
Company and represents and warrants that such information is accurate and
complete:

 

QUESTIONNAIRE

 

1.                                      Name.

 

(A)                                  FULL LEGAL NAME OF COVERED PERSON:

 

 

(B)                                 FULL LEGAL NAME OF COVERED PERSON (IF NOT
THE SAME AS (A) ABOVE) THROUGH WHICH REGISTRABLE SECURITIES LISTED IN ITEM 3
BELOW ARE HELD:

 

 

--------------------------------------------------------------------------------


 

(C)                                  FULL LEGAL NAME OF DTC PARTICIPANT (IF
APPLICABLE AND IF NOT THE SAME AS (B) ABOVE) THROUGH WHICH REGISTRABLE
SECURITIES LISTED IN ITEM 3 BELOW ARE HELD:

 

 

(D)                                 FULL LEGAL NAME OF NATURAL CONTROL PERSON
(WHICH MEANS A NATURAL PERSON WHO DIRECTLY OR INDIRECTLY ALONE OR WITH OTHERS
HAS POWER TO VOTE OR DISPOSE OF THE REGISTRABLE SECURITIES LISTED IN ITEM 3
BELOW):

 

 


2.                                      ADDRESS FOR NOTICES TO COVERED PERSON:

 

 

 

Telephone:

Fax:

Email:

Contact Person:

 


3.                                      BENEFICIAL OWNERSHIP OF REGISTRABLE
SECURITIES:

 

Number of Registrable Securities beneficially owned:

 

 

 


4.                                      BROKER-DEALER STATUS:

 

(A)                                  ARE YOU A BROKER-DEALER?

 

Yes

¨

No

¨

 

 

Note:                   If yes, the SEC’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

 

(b)                                 Are you an affiliate of a broker-dealer?

 

Yes

¨

No

¨

 

 

If yes, please identify the broker-dealer with whom the Covered Person is
affiliated and the nature of the affiliation:

 

 

 

2

--------------------------------------------------------------------------------


 

(c)                                  If you are an affiliate of a broker-dealer,
do you certify that you bought the Registrable Securities in the ordinary course
of business, and at the time of the purchase of the Registrable Securities to be
resold, you had no agreements or understandings, directly or indirectly, with
any person to distribute the Registrable Securities?

 

Yes

¨

No

¨

 

 

Note:                   If no, the SEC’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

 

(d)                                 If you are (1) a broker-dealer or (2) an
affiliate of a broker-dealer and answered “no” to Question 4(c), do you consent
to being named as an underwriter in the Registration Statement?

 

Yes

¨

No

¨

 

 


5.                                      BENEFICIAL OWNERSHIP OF OTHER SECURITIES
OF THE COMPANY OWNED BY THE COVERED PERSON.

 

Except as set forth below in this Item 5, the undersigned Covered Person is not
the beneficial or registered owner of any securities of the Company other than
the Registrable Securities listed above in Item 3.

 

Type and Amount of Other Securities beneficially owned by the Covered Person:

 

 

 


6.                                      RELATIONSHIPS WITH THE COMPANY:

 

Except as set forth below, neither the undersigned Covered Person nor any of its
affiliates, officers, directors or principal equity holders (owners of 5% or
more of the equity securities of the undersigned) has held any position or
office or has had any other material relationship with the Company (or its
predecessors or affiliates) during the past three years.

 

State any exceptions here:

 

 

 

3

--------------------------------------------------------------------------------


 


7.                                      INTENDED METHOD OF DISPOSITION OF
REGISTRABLE SECURITIES (ONLY APPLICABLE TO A DEMAND REGISTRATION EFFECTED
PURSUANT TO SECTION 2.2 OF THE REGISTRATION RIGHTS AGREEMENT):

 

Intended Method or Methods of Disposition of Registrable Securities beneficially
owned:

 

 

 

4

--------------------------------------------------------------------------------


 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and at any time while the Registration Statement remains in effect.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 7 and the inclusion of such
information in the Registration Statement and the related prospectus.  The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

 

Dated:

 

 

Beneficial Owner:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

PLEASE SEND A COPY OF THE COMPLETED AND EXECUTED QUESTIONNAIRE BY FAX OR
ELECTRONIC MAIL, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

 

DynaVox Inc.

2100 Wharton Street

Suite 400

Pittsburgh, PA 15203

Attention: Chief Financial Officer

Fax:

Electronic Mail:

 

5

--------------------------------------------------------------------------------
